 
 
I 
111th CONGRESS
1st Session
H. R. 2032 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2009 
Mr. Burton of Indiana introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 11 of the United States Code to make nondischargeable debts for personal injuries that result in permanent disability. 
 
 
1.Short titleThis Act may be cited as Savannah’s Law. 
2.AmendmentSection 523(a) of title 11, the United States Code, is amended— 
(1)in paragraph (18) by striking or at the end, 
(2)in paragraph (19) by striking the period at the end and inserting ; or, and 
(3)by inserting after paragraph (19) the following: 
 
(20)for a personal injury that results in a permanent disability.. 
3.Effective date; application of amendments 
(a)Effective dateExcept as provided in subsection (b), this Act and the amendments made by this Act shall take effect on the date of the enactment of this Act. 
(b)Application of amendmentsThe amendments made by this Act shall apply only with respect to cases commenced under title 11 of the United States Code on or after the date of the enactment of this Act. 
 
